Case 1:21-cv-00082-CWD Document1 Filed 03/01/21 Page 1 of 3

Court filing Record
Court: US District Court ldaho
Date: 03/01/2021

Case No.: New

inmate Name: Marchant, Bruce

Inmate No.: 25588

Document Title: Prisoner Application to proceed in forma pauperis

Total Pages 2

Inmate Verification of page count signature:_Filed without inmate review___

Document_2_ of _3_

 
Case 1:21-cv-00082-CWD Document1 Filed 03/01/21 Page 2 of 3

Beuce WN Moccly ak 29599
eae "OC Bo, S| Poorve, 1 :

 

 

 

 

 

 

 

 

K2IOF
{complete mailing address)
Plaintiff/Petitioner
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO
Bruce Men Mordor),
(full name} , . Case No.
Plaintiff/Petitioner, fto be assigned by Court)
Vv.
— / < PRISONER APPLICATION TO
ADE Ware Shedd PROCEED IN FORMA PAUPERIS
Defendant/Respondent.
(ifyou need additional space, use a blank page for a
continuation page)

 

 

By completing this Application, I am requesting in forma pauperis status rather than
paying the filing fee at the time of filing. I understand that, if my request is granted in a civil
rights case, my fee will not be waived, but I will be responsible to pay the entire fee from my
prison trust account in increments, when and as I am able to do so. If my request is granted in a
habeas corpus case, the fee will be waived.

1. Are you employed? Yes () No. RR. If employed, please state your job title and
the total amount of wages you make per month.

 

$ per month
Job Title
2. Within the past six (6) months, have you received any money from any of the following
sources?
a. Business, or other form of selfemployment? YesC) No®
b. Rent payments, interest or dividends? Yes€) No¥)

PRISONER APPLICATION TO PROCEED IN FORMA PAUPERIS - 1 (Rev. 10/24/2011)

 

 
Case 1:21-cv-00082-CWD Document1 Filed 03/01/21 Page 3 of 3

 

c. Pensions, annuities, or life insurance payments? YesO_ No,
d. Welfare, social security, or disability benefits? Yes) No®.
e Gifts or inheritances? Yes No
f. Friends or family? Yes No
g. Any other sources? Yes ©) No
(identify source)
3. If the answer to any of the above is “yes,” describe cach source of money and state the

amount received from each during the past six (six) months.

 

 

4, Do-you own or have any interest in any real estate, stocks, bonds, notes, automobiles or
other valuable property?

Yes O No © | Ifthe answer is “ves,” describe the property and state its
approximate value.

 

 

5. List the persons who are dependent upon your support, state your relationship to those
persons, and indicate how much you contribute or are obligated to contribute, toward
their support.

Person Relationship Due Each Month
$
$

 

 

6, T have attached a Prison Trust Account Statement to this Form. Yes SI. No ©.

I declare under penalty of perjury that the foregoing is true and correct.

 

 

Executed on this © | day of Feber VOW toe) |
Beto cee Wen Mardy
Plaintiff/Petitioner

Notes; You do not need to send a copy of this document to Defendant/Respondent. This
Application must be accompanied by a Prison Trust Account Statement. This Application takes
the place of an in forma pauperis motion and affidavit. Notarization is not necessary because the
Application is signed under penalty of perjury.

PRISONER APPLICATION TG PROCEED IN FORMA PAUPERIS - 2 (Rev. 10/24/2011)

 
